DETAILED ACTION
Response to Amendment
The amendment was received 4/9/21. Claims 1-23 are pending.
Response to Arguments
Applicant’s arguments, see remarks, pages 10-12:
“Claim Objections
1. Claims 14-19 stand objected to for informalities. 
Claims 14-18 
Applicant has amended claim 14 as suggested by the Office. Thus, it is respectfully submitted that the objection is overcome and should be withdrawn. The rejection with respect to claims 15-18 is also overcome and should be withdrawn by virtue of their dependence from claim 14. 
Claim 19 
Applicant has amended claim 19 as suggested by the Office. Thus, it is respectfully submitted that the objection is overcome and should be withdrawn. 
Claims 1-21 are Interpreted Under MPEP 2111.04
2. Claims 1-21 are interpreted under MPEP 2111.04. 
Applicant has amended independent claims 1 and 12. Thus, it is respectfully submitted that independent claims 1 and 12 are not to be interpreted under MPEP 2111.04. Claims 2-11 and claims 13-21 are also not to be interpreted under MPEP 2111.04 by virtue of their dependence from independent claims 1 and 12, respectively, 
Claim Rejections - 35 U.S.C. X112
3. Claims 14-18 stand rejected under 35 U.S.C. § 112(b) or Pre-AIA  35 U.S.C. § 112, 
second paragraph, as being indefinite. 
Applicant has amended claim 14. Thus, it is respectfully submitted that the rejection claim 14 is overcome and should be withdrawn. The rejection with respect to claims 15-18 is also overcome and should be withdrawn by virtue of their dependence from claim 14. 













Claim Rejections - 35 U.S.C. X103
4. Claims 12, 20, and 21 stand rejected under 35 U.S.C. § 103, as being unpatentable 
over U.S. Patent No. 6,484,122 ("Maetschke") in view of IDS cited J.P. Pub. No. 2001-041941 ("Kurihara I"), and further in view of J.P. Pub. No. 2001-062407 ("Kurihara II"). Applicant respectfully traverses this rejection. 
Claims 12, 20, and 21 
The cited portions of Maetschke, Kurihara I, and Kurihara II, individually or in combination, do not disclose or suggest rotating periodically, by a local control circuit of a produce assessment station, a rotatable base at a particular angle and at a particular time interval in multiple rotations until a target produce has been rotated in substantially a full circle, where the particular angle and the particular time interval are programmed to the local control circuit to automatically rotate the rotatable base periodically, and receiving audio data from a microphone, where the audio data corresponds to sound created by a tapping device contacting a target produce at each periodic rotation, as in claim 12.”

, filed 4/9/21, with respect to Claim Objections, MPEP 2111.04, 35 USC 112(b) and 35 USC 103 have been fully considered and are persuasive. Accordingly: 
The claim objections of claims 14-19 has been withdrawn. 
The claim interpretation of claims 1-21 under MPEP 2111.04 has been withdrawn.
The 35 USC 112(b) rejection of claims 14-18 has been withdrawn. 
The 35 USC 103 rejection of claims 12,20 and 21 has been withdrawn; thus, all 35 USC 103 rejections are withdrawn.
35 USC § 112
The claimed “rotate…substantially” in claim 1 and similarly in 12 are directed to rotating in a fixed or solid or firm way as one of skill in the art of rotations would understand in light of applicant’s disclosure. Thus, there is no 35 USC 112 rejection.



Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the same reasons as discussed above and in the remarks of 4/9/21 regarding 35 USC 103, pages 10-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667